Exhibit 10.5

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (hereinafter referred to as “Agreement”) is entered
into as of May 20, 2008, by and between CLARENCE J. GABRIEL, JR. (hereinafter
referred to as “Executive”) and MOVIE GALLERY, INC., a Delaware corporation,
(hereinafter referred to as the “Company”).

1. Duties and Scope of Employment.

(a) Position. For the term of his employment under this Agreement, the Company
agrees to employ Executive in the position of President and Chief Executive
Officer. Executive shall report directly to the Company’s Board of Directors
(the “Board”).

(b) Obligations to the Company. During the term of his employment with the
Company, Executive shall devote his best efforts, talents and skills, and
substantially all of his time and attention to furthering the Company’s success,
and follow and abide by all Company policies, rules, and procedures. Unless he
obtains prior consent from the Board, Executive shall not serve as an employee,
officer, or director of, or as a consultant or advisor to, any other for-profit
or not-for-profit entity, or in any similar capacity.

(c) No Conflicting Obligations. Executive represents and warrants to the Company
that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement.
Executive represents and warrants that he will not use or disclose, in
connection with his employment by the Company, any trade secrets or other
proprietary information or intellectual property in which Executive or any other
person has any right, title or interest and that, his employment by the Company
as contemplated by this Agreement will not infringe or violate the rights of any
other person or entity. Executive represents and warrants to the Company that he
has returned all property and confidential information belonging to any prior
employers.

(d) Commencement Date. Executive shall commence full-time employment with the
Company on May 21, 2008 (hereinafter referred to as the “Commencement Date”).

2. Term of Employment.

(a) At-Will Employment. The term of Executive’s employment with the Company
shall be from the Commencement Date until the date when Executive’s employment
terminates pursuant to Section 2(b) below. Executive’s employment with the
Company shall be “at will,” which means that either Executive or the Company may
terminate Executive’s employment at any time, for any or no reason.

 

EMPLOYMENT AGREEMENT - 1



--------------------------------------------------------------------------------

Exhibit 10.5

 

(b) Termination. The Company may terminate Executive’s employment at any time
and for any or no reason, by giving Executive thirty (30) days advance notice of
termination of employment in writing (unless the termination is for Cause in
which case Executive’s termination of employment may be effected by the Company
immediately pursuant to Section 9(d)). Executive may terminate his employment at
any time, for any or no reason, by giving the Company sixty (60) days advance
notice in writing. Executive’s employment shall terminate automatically in the
event of his death or Permanent Disability as defined in Section 9(a) herein.

(c) Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of Executive’s
obligations under Sections 10 and 11.

3. Compensation.

(a) Salary. The Company shall pay Executive as compensation for his services an
annual base salary in the amount of Five Hundred Thousand Dollars ($500,000),
less applicable taxes and withholdings (“Base Salary”), payable in accordance
with the Company’s standard payroll practices and procedures.

(b) Annual Bonus. For each calendar year in which Executive achieves his target
performance goals as set by the Board, Executive shall earn and be paid a bonus
(the “Annual Bonus”) equal to 100% of Base Salary. The amount of the Annual
Bonus shall be determined based on the achievement of performance goals
established by the Board. The Annual Bonus may be adjusted down from 100% for
objectives not achieved. The performance goals shall be determined by the Board
no later than ninety (90) calendar days after the first day of each calendar
year. The Annual Bonus for each calendar year shall be paid no later than
March 15th following the calendar year to which the Annual Bonus applies.

4. Equity.

(a) Stock Option Grant. The Company shall grant Executive an option (the
“Option”) to purchase shares of the Company’s common stock equal to one percent
(1%) of 23,366,498 (the common stock of the Company outstanding on May 21,
2008), under the Company’s 2008 Omnibus Equity Incentive Plan, as it may be
amended from time to time (the “Plan”). The date on which any Option or
Additional Option (defined below) is granted shall be the “Grant Date”. The
Grant Date of the Option shall be as soon as practical after the Commencement
Date (the “Option Grant Date”). The per share exercise price of the Option will
be the Fair Market Value of a share of common stock on the Option Grant Date.
“Fair

 

EMPLOYMENT AGREEMENT - 2



--------------------------------------------------------------------------------

Exhibit 10.5

 

Market Value” shall have the meaning given to it under the Plan. The Executive
shall vest in the Option over three (3) years in equal installments of one-third
( 1/3) of the Option on each of the first three anniversaries of the Option
Grant Date. The Option shall be subject to the terms of the Plan and the option
agreement pursuant to which the Option shall be granted to Executive, and
execution and delivery of such option agreement shall be a condition of the
grant of the Option.

(b) Executive shall be entitled to receive an additional option (the “Additional
Option”) to purchase shares of common stock in the Company at an exercise price
per share at the greater of (i) the Fair Market Value on the Option Grant Date,
or (ii) the Fair Market Value on the Grant Date of any such Additional Option,
if the Company exceeds its 2009 business plan in effect as of the date of this
Agreement (the “2009 Business Plan”) as follows:

More than $75 million and up to $100 million over 2009 Business Plan EBITDA: An
Additional Option to purchase one percent (1%) of 23,366,498 (the common stock
of the Company outstanding on May 21, 2008).

More than $100 million and up to $125 million over 2009 Business Plan EBITDA: An
Additional Option to purchase two percent (2%) of 23,366,498 (the common stock
of the Company outstanding on May 21, 2008).

More than $125 million and up to $150 million over 2009 Business Plan EBITDA: An
Additional Option to purchase three percent (3%) of 23,366,498 (the common stock
of the Company outstanding on May 21, 2008).

More than $150 million over 2009 Business Plan EBITDA: An Additional Option to
purchase four percent (4%) of 23,366,498 (the common stock of the Company
outstanding on May 21, 2008).

The Grant Date of any Additional Option shall be as soon as practical after the
achievement of performance criteria related to the 2009 Business Plan EBITDA
described above are determined by the Board. The Executive shall vest in the
Additional Option over three (3) years in equal installments of one-third
( 1/3) of the Additional Option on each of the first three anniversaries of the
Grant Date of the Additional Option. The Additional Option shall be subject to
the terms of the Plan and the option agreement pursuant to which the Additional
Option shall be granted to Executive, and execution and delivery of such option
agreement shall be a condition of the grant of the Additional Option. If there
is a Change of Control in 2009 or soon thereafter prior to the Grant Date of the
Additional Option, and the Executive is employed by the Company, and the Company
is on target to achieve the performance goals in the 2009 Business Plan (as
determined by the Board by looking at the twelve (12) months immediately
preceding the date of the Change

 

EMPLOYMENT AGREEMENT - 3



--------------------------------------------------------------------------------

Exhibit 10.5

 

of Control), then the Executive shall vest in the proportion of the applicable
percentage of the Additional Option based on achievement of performance goals in
accordance with the following schedule:

 

Change of Control Date

 

Proportion of Percentage Vested in Additional Option (1%, 2%, 3%, or 4%
Based on Achievement of Performance Goals)

January 1, 2009 through March 31, 2009

  25%

April 1, 2009 through June 30, 2009

  50%

July 1, 2009 through September 30, 2009

  75%

October 1, 2009 and thereafter

  100%

(c) Change of Control. In the event of a Change of Control during Executive’s
employment, Executive shall immediately and fully vest in his Option and in any
Additional Option granted to him. “Change of Control” means the consummation and
completion of any fundamental transaction by which a change in control of the
Company occurs as follows: (i) consummation and completion of a sale of all the
equity securities of the Company to an unrelated entity, (ii) consummation and
completion of a sale of substantially all the assets of the Company to an
unrelated entity, or (iii) consummation and completion of a merger,
consolidation or reorganization with an unrelated business organization where
less than forty percent (40%) of the voting power and economic interest of the
Company or the surviving entity or the parent of either, are retained by the
shareholders of the Company immediately prior to such merger, consolidation or
reorganization.

5. Executive Benefits. During the term of his employment, Executive shall be
eligible to participate in benefit programs available to senior executives of
the Company in accordance with the terms of such programs in effect from time to
time. During the term of his employment, either through a benefit program
sponsored by the Company or through an individual arrangement with an insurance
company, the Company shall provide Executive with supplemental life insurance
coverage of two (2) times Base Salary. During the term of his employment, the
Company shall provide Executive with the use of a Company car in accordance with
the terms of its policies as in effect from time to time. During the term of his
employment, the Company shall provide financial planning assistance to Executive
on an annual basis in accordance with the terms of its policies as in effect
from time to time. The costs and expenses incurred by Executive in calendar year
2008, in the preparation and negotiation of this Agreement shall be reimbursed
to Executive by the Company in an amount not to exceed $7,500 within thirty
(30) calendar days after the applicable invoices are presented to the Company,
provided that such invoices are presented to the Company no later than sixty
(60) calendar days after execution of this Agreement by both parties.

 

EMPLOYMENT AGREEMENT - 4



--------------------------------------------------------------------------------

Exhibit 10.5

 

6. Business Expenses. During the term of his employment, the Company shall
reimburse Executive reasonable and necessary business expenses incurred by
Executive in the performance of his duties subject to all applicable Company
policies regarding business expense reimbursement.

7. Moving Expenses. The Company shall reimburse reasonable moving expenses that
Executive incurs in moving his household goods to his new residence near his
place of employment, the costs of up to two house-hunting trips for Executive,
the costs of temporary housing for Executive for up to six (6) months, the
closing costs and real estate commissions incurred in selling Executive’s
current residence, any financial loss incurred from the sale of Executive’s
current residence, and the closing costs for the purchase of a new residence
near his place of employment; provided that such reimbursements in total shall
not exceed $250,000. Any moving expenses incurred on or before the earlier of
April 30, 2010 or Executive’s employment termination date, shall be reimbursed
to Executive on May 31, 2010; provided that appropriate documentation evidencing
that such moving expenses were incurred is submitted to the Company by May 15,
2010.

8. Taxes and Applicable Withholdings. All payments made under this Agreement
shall be subject to reduction to reflect taxes and other amounts required to be
withheld by law.

9. Termination Benefits.

(a) Termination by Reason of Death or Permanent Disability. Executive’s
employment hereunder shall automatically terminate in the event of Executive’s
death or Permanent Disability (as defined in this Section 9(a)). Within thirty
(30) calendar days after the Executive’s death or Permanent Disability,
Executive or Executive’s estate (as applicable) shall receive Executive’s
accrued Base Salary earned through the date of Executive’s death or Permanent
Disability. “Permanent Disability” means a mental or physical condition that
renders Executive unable to carry out his duties, which condition has existed
for at least three (3) months, and which, in the opinion of a physician selected
by the Board, is permanent or expected to last for an indefinite duration.
Executive, or Executive’s estate, as the case may be, shall have the right to
exercise the vested portion of any Option or Additional Option in accordance
with the terms of the Plan and applicable option agreement(s).

(b) Resignation by Executive. Executive may resign his employment by giving the
Company sixty (60) calendar days’ advance written notice of the effective date
of his resignation (the “Resignation Date”). Within thirty (30) calendar days
after the Resignation Date, Executive shall receive his accrued Base Salary
earned through the Resignation Date. Upon receiving notice of Executive’s intent
to resign, the Company may require that Executive cease performing all services
for the Company at any time before the end of such 60-day notice

 

EMPLOYMENT AGREEMENT - 5



--------------------------------------------------------------------------------

Exhibit 10.5

 

period, so long as the Company continues Executive’s compensation and benefits
through the Resignation Date in accordance with this Section 9(b), provided that
the Company does not have Cause (as defined in Section 9(d) below) to terminate
Executive. Executive shall have the right to exercise the vested portion of any
Option or Additional Option in accordance with the terms of the Plan and
applicable option agreement(s).

(c) Termination by Company Without Cause. The Company may terminate Executive’s
employment without Cause (as defined in Section 9(d) below) immediately upon
written notice by paying Executive a severance amount equal to two (2) times
Executive’s Base Salary in equal monthly installments over a period of two
(2) years from his termination date (the “Severance”). Additionally, within
thirty (30) calendar days after his termination date, Executive shall receive
his accrued Base Salary earned through the termination date. The Severance shall
not be paid or payable to Executive unless and until Executive timely executes
an agreement releasing the Company and its affiliates from any and all known and
unknown claims related to Executive’s employment or termination of employment in
a form requested by the Company, and such agreement becomes effective and not
revocable. Executive shall become fully vested in any unvested Option or
Additional Option granted to Executive and he shall have the right to exercise
any such Option or Additional Option in accordance with the terms of the Plan
and applicable option agreement(s).

If Executive is a “specified employee” of the Company or its successor (as
determined by the Company’s “specified employee” policy, or if no such policy
has been established, as determined in accordance with the default provisions of
Treasury Regulation Section 1.409A-1(i)), then Executive shall not receive
payments during the six (6) month period immediately following his termination
date in excess of the lesser of (x) the amounts payable in accordance with the
Severance described in Section 9(c) or (y) two (2) times the compensation limit
in effect under Code Section 401(a)(17) for the calendar year in which
Executive’s date of termination occurs (with any amounts that otherwise would
have been payable under this Section 9(c) during such six (6) month period being
paid on the first regular payroll date following the lapse of six (6) months
from the date of termination, and any remaining installments payable thereafter
in accordance with this Section 9(c)).

(d) Termination by Company for Cause. The Company may terminate Executive’s
employment for Cause (as defined in this Section 9(d)), immediately upon written
notice. Within thirty (30) calendar days after such termination for Cause,
Executive shall receive his accrued Base Salary earned through such termination
date. As used herein, “Cause” means (i) Executive’s breach of this Agreement, or
(ii) Executive’s repeated neglect of, or refusal to fulfill, or willful
misconduct in connection with, any of Executive’s duties or obligations under
this Agreement, or (iii) Executive’s breach of any Company policy or any
material policy of a subsidiary of the Company, or (iv) Executive’s commission
of a felony or any crime which

 

EMPLOYMENT AGREEMENT - 6



--------------------------------------------------------------------------------

Exhibit 10.5

 

involves fraud, dishonesty, or moral turpitude, or (v) any misconduct by
Executive that results in financial detriment to, or damage to the reputation
of, the Company. Upon a termination of Executive’s employment for Cause, any
Option or Additional Option, even if vested, shall be forfeited.

(e) Benefits After Termination. After any termination of employment described in
this Section 9, Executive’s transfer, rollover, or continuation of any benefit
in which Executive was participating at the time of termination of employment
shall be governed by the terms of those programs (including any elections
Executive may have thereunder) and any applicable laws.

10. Restrictive Covenants.

(a) Executive’s Acknowledgements. Executive acknowledges and agrees that
Executive has and will be exposed to data and information concerning the
business and affairs of the Company and its affiliates, including but not
limited to, its software systems, methods, marketing and business strategies,
and financial information (“Confidential Information”). Executive acknowledges
and agrees that such Confidential Information is vital, sensitive, confidential
and proprietary to the Company, and that each and every component of
Confidential Information (a) has been developed by the Company at significant
effort and expense and is sufficiently secret to derive economic value from not
being generally known to other persons, and (b) constitutes a protectible
business interest of the Company.

(b) Confidential Information. During and after the termination of his employment
with the Company, Executive will not disclose any Confidential Information to
any person, firm, corporation, association or other entity for any reason
whatsoever other than in the bona fide pursuit of the business interests of the
Company, nor shall Executive make use of any Confidential Information for his
own purposes or for the benefit of any person, firm, corporation or other
entity, other than the Company, under any circumstances during or after the term
of his employment. As used herein, Confidential Information does not include
information that is in the public domain or becomes part of the public domain
through no fault of Executive.

(c) Non-Competition. During the term of employment and for a period of two
(2) years following Executive’s termination of employment for any reason (the
“Restricted Period”), the Executive will not directly or indirectly, (A) engage
in any Competitive Business (as defined below) for the Executive’s own account,
or (B) enter the employ of, or render any services to, any person engaged in a
Competitive Business, or (C) acquire a financial interest in, or otherwise
become actively involved with, any person engaged in a Competitive Business,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant, or (D) interfere with
business relationships (whether formed before or after

 

EMPLOYMENT AGREEMENT - 7



--------------------------------------------------------------------------------

Exhibit 10.5

 

the date of the Agreement) between the Company and customers or suppliers of the
Company. For purposes of this Agreement, “Competitive Business” shall mean any
entity that engages in substantially the same business as the Company.
Notwithstanding anything to the contrary in the Agreement, the Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in the business of the Company which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Executive
(A) is not a controlling person of, or a member of a group which controls, such
person, and (B) does not, directly or indirectly, own two percent (2%) or more
of any class of securities of such person.

(d) Non-Solicitation of Employees. Other than in the performance of his duties
hereunder, during the Restricted Period, Executive, whether as employee, agent,
consultant, stockholder, director, partner or in any other individual or
representative capacity, shall not, directly or indirectly, employ or engage,
recruit or solicit for employment or engagement, any person who is or becomes
employed or engaged by the Company or who was employed or engaged by the Company
at any time within two (2) years prior to Executive’s employment termination
date.

(e) Remedies. Executive acknowledges and agrees that the provisions in this
Section 10 (the “Restrictive Covenants”) are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said Restrictive
Covenants, and that in the event of Executive’s actual or threatened breach of
any such Restrictive Covenants, the Company will have no adequate remedy at law.
Executive accordingly agrees that in the event of any actual or threatened
breach by him of any of the Restrictive Covenants, the Company shall be entitled
to temporary injunctive and other equitable relief, without the necessity of
showing actual monetary damages, subject to hearing as soon thereafter as
possible. In the event of a breach of any of these Restrictive Covenants, the
Company shall have the right to withhold payment of, or recapture, any Severance
and/or any proceeds from the Option and/or the Additional Option. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of any damages which it is able to prove.

11. Post-Termination Obligations.

(a) Return of Company Materials. No later than three (3) business days following
the termination of Executive’s employment, Executive shall return to the Company
all property of the Company and its affiliates that is then in Executive’s
possession, custody or control, including, without limitation, all keys, access
cards, credit cards, computers, mobile phones, computer hardware and software,
documents, records, policies, marketing information, design information,
specifications and plans, database information and lists, and any other property
or

 

EMPLOYMENT AGREEMENT - 8



--------------------------------------------------------------------------------

Exhibit 10.5

 

information that Executive has or had relating to the Company or any affiliates
(whether those materials are in paper or computer-stored form), and including
but not limited to, any documents containing, summarizing, or describing any
Confidential Information.

(b) Executive Assistance. For a period of three (3) years after the termination
of Executive’s employment with the Company for any reason, Executive shall, upon
reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company, as the
Company may reasonably request (with due consideration to Executive’s business
activities and obligations after the term of his employment with the Company),
in connection with any litigation, claim, or other dispute in which the Company
or any of its affiliates is or may become a party.

12. Code Section 409A. It is intended that any amounts payable under this
Agreement shall comply with Section 409A of the Internal Revenue Code (the
“Code”) (including the Treasury regulations and other published guidance
relating thereto) so as not to subject Executive to the payment of any interest
or additional tax imposed under Section 409A of the Code, and the terms of this
Agreement shall be construed accordingly.

13. Indemnification. The Company shall maintain for Executive, Directors’ and
Officers’ liability insurance coverage to the extent maintained by the Company
for other officers and directors of the Company. The Company shall indemnify
Executive for any liability related to Executive’s duties under this Agreement,
to the fullest extent permitted under the Company’s by-laws.

14. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of Executive,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary and General Counsel.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized representative of the
Company (other than Executive). No waiver by either party of any breach of any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

 

EMPLOYMENT AGREEMENT - 9



--------------------------------------------------------------------------------

Exhibit 10.5

 

(c) Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof, and expressly
supersedes all prior agreements, discussions, negotiations, understandings and
proposals by or between the parties with respect to the subject matter hereof,
whether written or oral. The terms of this Agreement cannot be changed except in
a later document signed by Executive and an authorized representative of the
Company (other than Executive).

(d) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware (except
provisions governing its choice of law).

(e) Severability. The parties acknowledge and agree that if any provision of
this Agreement is found, held or deemed by a court of competent jurisdiction to
be void, unlawful or unenforceable under any applicable statute or controlling
law, such unlawfulness or unenforceability shall not serve to invalidate any
portion of this Agreement not declared to be unlawful or unenforceable. Any
provision so declared to be unlawful or unenforceable shall be construed in a
manner which will give effect to the terms of such provision to the fullest
extent possible while remaining lawful and enforceable.

(f) Assignment. This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign this Agreement to any successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company.

(g) Dispute Resolution. The parties agree that any dispute, other than a dispute
arising under Section 10 (which shall be resolved in court, through arbitration
or mediation at the Company’s election), arising under this Agreement or
involving the subject matter of this Agreement shall first be mediated and, if
not resolved by mediation, submitted to mandatory binding arbitration as set
forth below.

(i) Mediation. No arbitration of any dispute between the parties shall occur
until the parties’ dispute has been submitted to mediation and an impasse
declared by the mediator. The dispute shall be mediated in conformity with the
rules governing court order mediation in the State of New York.

 

EMPLOYMENT AGREEMENT - 10



--------------------------------------------------------------------------------

Exhibit 10.5

 

(ii) Arbitration. In the event the parties do not resolve their dispute by
mediation, either party may commence an arbitration by making a demand on the
other. The demand shall contain a short and concise statement of the claims that
party seeks to arbitrate. Within ten (10) calendar days, the responding party
shall reply to the claimant’s demand with a short and concise statement of the
responding party’s defenses, offsets and counterclaims. The claimant shall then
have ten (10) calendar days in which to reply to any counterclaims raised by the
responding party by serving a short and concise statement of the claimant’s
defenses and offsets. The arbitration shall be conducted pursuant to the rules
of the Federal Arbitration Act. Notwithstanding any provision of the Federal
Arbitration Act to the contrary, the following rules shall govern any
arbitration unless the parties stipulate otherwise in writing:

 

  (1) The arbitration shall be conducted by a single arbitrator.

 

  (2) The arbitrator shall be a lawyer in good standing of the bar of the State
of New York, be at least 40 years of age, be “AV” rated by Martindale Hubbell,
have experience in employment and/or executive compensation litigation, and be a
member of the litigation, employment law or business section of his or her state
bar association. Alternatively, the arbitrator may be a retired or former judge
of the highest level of state trial court or of the federal district court in
the State of New York.

 

  (3) The parties shall initiate and complete discovery within 120 calendar days
of the selection of the arbitrator.

 

  (4) The final pre-hearing conference shall be held no later than 140 calendar
days of the selection of the arbitrator.

 

  (5) The arbitration hearing shall be convened, begun for the taking of
evidence and closed within 180 calendar days of the selection of the arbitrator.

 

  (6) The arbitrator shall have thirty (30) calendar days from the closing of
the hearing to deliberate and announce his or her award. The award shall
concisely state the reasons for the award.

 

  (7) Each party shall pay one half of the arbitrator’s fees. The arbitrator can
require fees to be deposited in advance.

(h) Headings. The headings of the sections contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

EMPLOYMENT AGREEMENT - 11



--------------------------------------------------------------------------------

Exhibit 10.5

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized representative, as of the day and year
first above written.

 

EXECUTIVE:

/s/ Clarence J. Gabriel, Jr.

Clarence J. Gabriel, Jr. COMPANY: MOVIE GALLERY, INC. By:  

/s/ S. Page Todd

Its:   Executive Vice President, Secretary, and General Counsel

 

EMPLOYMENT AGREEMENT - 12